DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. U.S. Patent Application Publication 2018/0158867 A1 (the ‘867 reference).
The reference discloses in Figs. 11 through 21, paragraph(s) [0067] and other text a method of forming a magnetic random access memory (MRAM) device as claimed.
Referring to claim 10, the ‘867 reference discloses a method of forming a magnetic random access memory (MRAM) device, the method comprising: 
forming a magnetic tunnel junction (MTJ) layer stack (119 or 119/140, Fig. 11, paragraph(s) [0044]) over a substrate (100) comprising an inter-metal dielectric (IMD) layer having a metal line (wiring) therein (paragraph(s) [0023], metal line (wiring) and IMD layer not 
forming a dielectric layer (mold layer 142, Fig. 11, paragraph(s) [0069]) over the MTJ layer stack (119 or 119/140); 
forming an opening (146, Fig. 12, paragraph(s) [0073]) in the dielectric layer (142); depositing a spacer layer (148, Fig. 13, paragraph(s) [0074]) to line the opening (146); 
performing an anisotropic etching process to remove horizontal portions of the spacer layer, wherein other portions (148a, Fig. 14) of the spacer layer remain on sidewalls of the opening (paragraph(s) [0076]); and 
after performing the anisotropic etching process, filling the opening with a metal material of a top electrode (upper electrode 152, Fig. 15, paragraph(s) [0077], and/or 152/154, Fig. 17, metal such as W, Cu, titanium nitride, paragraph(s) [0045], [0050], and note that 152 of Fig. 15 is equivalent to 128 of Fig. 4 (paragraph(s) [0078]) and that 154 of Fig. 17 is equivalent to 132 of Fig. 6, paragraph(s) [0080]).
Referring to claim 11, the reference further discloses:
forming a tantalum-containing layer (protective layer, barrier layer 150, Fig. 15, paragraph(s) [0078], paragraph(s) [0045], [0026]) to line the opening (146) prior to filling the opening with the metal material of the top electrode (152) and after performing the anisotropic etching process.
Referring to claim 12, the reference further discloses:
performing a chemical mechanical polish (CMP) process (paragraph(s) [0048]) to remove a portion of the metal material of the top electrode (152, which become 152a, Fig. 16) and a portion of the tantalum-containing layer (150, which becomes 150a) outside the opening in the dielectric layer (paragraph(s) [0079], [0048]).
Referring to claim 13, for the method of claim 10, the reference further discloses:
planarizing (paragraph(s) [0051]) the metal material of the top electrode (152/154) to expose a top surface of the dielectric layer (142a, Fig. 17, paragraph(s) [0080], [0051]).
Referring to claim 14, for the method of claim 10, the reference further discloses:

Referring to claim 15, for the method of claim 14, although not explicitly disclosed, etching the dielectric layer (142a) is performed using the metal material of the top electrode (152/154) as an etch mask.
Referring to claim 16, for the method of claim 14, the reference further discloses that the spacer layer (148 which becomes 148a, Fig. 18) remains around the metal material of the top electrode (152 and/or 152/154) after etching the dielectric layer (142a).
Referring to claim 17, for the method of claim 14, the reference further discloses forming a barrier layer (capping layer 140, paragraph(s) [0069], which becomes 140a, paragraph(s) [0073]) over the MTJ layer stack (119) prior to forming the dielectric layer (142, 142a).
Referring to claim 18, for the method of claim 17, Figs. 17 and 18 depicts that a top surface of the barrier layer (140a) is exposed after etching the dielectric layer (142a).

Allowable Subject Matter
3.	Claims 1-9, 19 and 20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a method of forming a magnetic random access memory (MRAM) device and an MRAM device with all limitations as recited in claims 1 and 19, which may be characterized (claim 1) in filling the opening in the dielectric layer with a top electrode, after filling the opening in the dielectric layer with the top electrode, etching the dielectric layer to expose the barrier layer, and in patterning the MTJ layer stack to form an MTJ stack that exposes the bottom electrode layer, or (claim 19) in a titanium-containing top electrode over the MTJ stack, in that a top width of the titanium-containing top electrode is greater than a bottom width of the titanium-containing top electrode, and in that a spacer extends along sidewalls of the titanium-containing top electrode and over a top surface of the MTJ stack. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


05-12-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818